United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Green Bay, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1610
Issued: May 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 23, 2012 appellant, through counsel, timely appealed the July 2, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective April 18, 2011 for refusing to accept suitable work.

1
2

5 U.S.C. §§ 8101-8193.

The record on appeal contains evidence received after OWCP issued its July 2, 2012 decision. The Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1) (2011).

FACTUAL HISTORY
Appellant, a 47-year-old transportation security officer, has an accepted claim for left
shoulder sprain and joint pain which arose on December 29, 2006. He attributed his left shoulder
injury to lifting bags. On February 7, 2007 appellant underwent OWCP-approved arthroscopic
surgery to repair a torn left rotator cuff. Appellant received wage-loss compensation and
returned to work in a full-time, limited-duty capacity on April 16, 2007. Within six months, his
surgeon released him to resume his regular duties without limitation. OWCP subsequently
granted a schedule award for six percent permanent impairment of the left upper extremity,
which the Board affirmed.3
In April 2008, appellant developed symptoms in his right shoulder. He was diagnosed
with tendinitis and right rotator cuff tear and placed on work restrictions with respect to the use
of his right upper extremity. Appellant filed a claim alleging that his right shoulder condition
was a consequence of the previously accepted left shoulder injury.
Effective October 1, 2008, the employing establishment discharged appellant because of
his inability to perform the essential elements of his job as a transportation security officer. The
October 1, 2008 nondisciplinary removal action noted, inter alia, that the employing
establishment was unable to continue accommodating appellant “indefinitely in a light[-]duty
status with lifting restrictions of 50 pounds.”4 The employing establishment further indicated it
was “unable to provide any position that [would] accommodate [appellant’s] restrictions
permanently.”
On November 13, 2008, OWCP advised appellant that it had accepted the conditions of
right shoulder tendinitis and right rotator cuff tear as consequential injuries. In light of
appellant’s October 1, 2008 removal, OWCP paid wage-loss compensation and placed him on
the periodic compensation rolls. On February 11, 2009 appellant underwent an OWCPauthorized right shoulder arthroscopic procedure.5
On January 18, 2011 the employing establishment offered appellant a limited-duty
assignment as a modified, dual function transportation security officer. The job offer was
patterned after the December 20, 2010 permanent restrictions imposed by Dr. Stephen E. Barron,
a Board-certified orthopedic surgeon and impartial medical examiner (IME).6 Dr. Barron
imposed a 50-pound lifting restriction with respect to appellant’s right upper extremity. He also
precluded right-side above shoulder repetitive work.

3

Docket No. 09-1287 (issued December 30, 2009).

4

As part of his regular duties, appellant was expected to lift baggage weighing up to 70 pounds, unassisted.

5

Dr. Thomas A. Sullivan, a Board-certified orthopedic surgeon, performed the latest surgery. He also performed
appellant’s February 7, 2007 left shoulder arthroscopy.
6

A conflict arose between appellant’s surgeon, Dr. Sullivan, and Dr. Kenneth H. Yuska, an OWCP referral
physician, who examined appellant on September 13, 2010, as to appellant’s capacity to work. Consequently,
OWCP selected Dr. Barron to resolve the conflict.

2

Appellant declined the offer on the advice of his surgeon. At the time, he was
undergoing further evaluation for a possible diagnosis of complex regional pain syndrome
(CRPS).
OWCP obtained an April 13, 2011 supplemental report from the IME, who reviewed
additional medical evidence as well as the January 18, 2011 job offer and found appellant
capable of performing the assigned duties. The IME also found no evidence of CRPS based on
his December 20, 2010 examination. On April 14, 2011 the employing establishment confirmed
that appellant had not yet returned to work and that the January 18, 2011 limited-duty job offer
remained available.
OWCP found the January 18, 2011 limited-duty job offer suitable and apprised appellant
of his rights and responsibilities under 5 U.S.C. § 8106(c). After issuing 30-day and 15-day
notices, OWCP terminated appellant’s compensation benefits effective April 18, 2011.
Appellant requested a hearing and by decision dated October 25, 2011, the Branch of
Hearings and Review set aside OWCP’s April 18, 2011 decision terminating compensation.
Having noted it was OWCP’s burden to justify termination of benefits, the hearing representative
set aside the April 18, 2011 decision because it was “unclear whether the January 18, 2011 job
offer [was] temporary or permanent, or whether there [was] a specified time period when [the
employing establishment] could provide work accommodations.” The hearing representative
specifically instructed OWCP to request a written statement from the employing establishment
regarding whether the January 18, 2011 job offer was permanent.
In a November 9, 2011 letter to the claims examiner, the employing establishment
represented that the January 18, 2011 offer was a “permanent job assignment.”
By decision dated January 4, 2012, OWCP effectively reinstated its April 18, 2011
decision terminating benefits. It found that the employing establishment’s November 9, 2011
statement provided “further confirmation that their job offer ... was and is a suitable one.”
OWCP also indicated that because the November 9, 2011 correspondence “was provided ...
solely to confirm the suitability of the [January 18, 2011] job offer, the basis of [the April 18,
2011] decision [remained] intact.” Additionally, OWCP stated it had “no obligation to further
develop ... or allow [appellant] further opportunity to submit” information in support of his
refusal of the offered position. Accordingly, OWCP terminated compensation effective
April 25, 2011.7
In a decision dated July 2, 2012, the Branch of Hearings & Review affirmed OWCP’s
January 4, 2012 decision.

7

The April 25, 2011 effective date is likely a typographical error given that OWCP initially terminated benefits
effective April 18, 2011.

3

LEGAL PRECEDENT
A partially disabled employee who refuses or neglects to work after suitable work is
offered to, procured by, or secured for him is not entitled to compensation.8 It is the employee’s
burden to show that this refusal or failure to work was reasonable or justified.9 Whether an
employee has the ability to perform an offered position is primarily a medical question that must
be resolved by the medical evidence.10 In evaluating the suitability of a particular position,
OWCP must consider preexisting and subsequently acquired medical conditions.11 If medical
reports in file document a condition which has arisen since the compensable injury, and this
condition disables the claimant from the offered job, the job will be considered unsuitable even if
the subsequently-acquired condition is not work related.12
When the employing establishment extends an offer of modified-duty work, the offer
must be in writing and must include the following information: (1) a description of the duties to
be performed; (2) the specific physical requirements of the position and any special demands of
the workload or unusual working conditions; (3) the organizational and geographical location of
the job; (4) the date on which the job will first be available; and (5) the date by which a response
to the job offer is required.13 The employing establishment should also provide pay rate
information for the offered job.14 A temporary job will be considered unsuitable “unless the
claimant was a temporary employee when injured....”15
When OWCP considers a job to be suitable, it shall advise the employee of its finding
and afford him 30 days to either accept the job or present any reasons to counter OWCP’s
finding of suitability.16 If the employee presents such reasons and OWCP determines that the
reasons are unacceptable, it will notify the employee of that determination and further inform the
employee that he has 15 days within which to accept the offered work without penalty.17 After
providing the 30-day and 15-day notices, OWCP will terminate the employee’s entitlement to

8

5 U.S.C. § 8106(c)(2); 20 C.F.R. § 10.517.

9

20 C.F.R. § 10.517.

10

Gayle Harris, 52 ECAB 319, 321 (2001).

11

Id.; Martha A. McConnell, 50 ECAB 129, 132 (1998).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-earning Capacity,
Chapter 2.814.4b(4) (July 1997).
13

Id. at Chapter 2.814.4a.

14

Id.

15

Id. at Chapter 2.814.4b(3).

16

20 C.F.R. § 10.516.

17

Id. The 15-day notification need not explain why OWCP found the employee’s reasons for refusal
unacceptable. Id.

4

further wage-loss compensation and schedule award benefits.18 However, the employee remains
entitled to medical benefits.19
ANALYSIS
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits.20 This includes cases where OWCP terminates
compensation under 5 U.S.C. § 8106(c) for refusal of suitable work.21 Section 8106(c) is a
penalty provision and shall be narrowly construed.22
OWCP initially terminated compensation benefits by decision dated April 18, 2011.
However, the Branch of Hearings & Review set aside the decision and remanded the case to
OWCP. The hearing representative set aside OWCP’s April 18, 2011 decision because it was
unclear whether the January 18, 2011 limited-duty assignment was a permanent job offer, and
therefore, suitable. The job offer did not specifically indicate that the position was permanent
and the “RELDA” form used by the employing establishment suggested otherwise.23 The form
included an acknowledgement that appellant was required “to provide continuing medical
documentation to substantiate continued limited duty....” Notwithstanding the fact that the IME
identified “permanent” work restrictions, the duration of the January 18, 2011 job offer appeared
to be contingent on appellant providing additional medical evidence substantiating his need for
work restrictions.
The permanency of the January 18, 2011 position is called into question by the
employing establishment’s October 1, 2008 removal action. The employing establishment
previously released appellant because it either could not or would not “indefinitely” and
“permanently” accommodate his right upper extremity limitations. The restrictions in place at
the time were essentially the same as the restrictions the IME imposed in December 2010.
Because the record was unclear regarding the suitability of the January 18, 2011 job offer,
OWCP had not met its burden when it terminated benefits effective April 18, 2011. Rather than
setting aside the April 18, 2011 decision, the hearing representative should have reversed the
termination of benefits and reinstated appellant’s compensation retroactive to April 18, 2011.
On remand, the employing establishment indicated that the January 18, 2011 offer was
for a permanent job assignment. However, it made no attempt to reconcile the October 1, 2008
removal action with its latest statement regarding the permanency of the January 18, 2011
limited-duty job offer. OWCP accepted the employer’s November 9, 2011 statement without
18

20 C.F.R. § 10.517(b).

19

Id.

20

James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow Jr., 44 ECAB 157 (1992).

21

Y.A., 59 ECAB 701, 706 (2008); Henry W. Sheperd III, 48 ECAB 382, 384 (1997); Shirley B. Livingston, 42
ECAB 855, 860 (1991).
22

Stephen A. Pasquale, 57 ECAB 396, 402 (2006).

23

RELDA: Recovering Employee’s Limited[-]Duty Assignment.

5

question. However, it was not free to reinstate its April 18, 2011 decision once it received the
employing establishment’s November 9, 2011 statement.
Contrary to OWCP’s finding, the employing establishment’s November 9, 2011
statement was not “further confirmation that their job offer ... was and is a suitable one.” The
pre-April 18, 2011 record did not support a finding of suitability. OWCP cannot retroactively
establish suitability based on evidence that was not part of the record at the time it terminated
benefits.24 Therefore, OWCP could not rely on its previous 30-day and 15-day notices.
Accordingly, the Board finds that appellant was entitled to a new suitability determination and an
opportunity to accept the position or provide reasons for declining the offer.
The Board further notes that OWCP erroneously deferred to the IME’s opinion regarding
the diagnosis of CRPS. When OWCP initially referred the case to the IME, the question of
whether appellant had a pain disorder was not at issue. This was not part of the medical conflict
the IME was asked to resolve. Therefore, the IME’s supplemental finding with regard to the
diagnosis of CRPS is not entitled to determinative weight. Moreover, OWCP erroneously
focused on whether appellant’s pain disorder was causally related to the accepted employment
injury. If medical evidence documents a subsequently acquired condition which disables the
claimant from the offered position, the job will be considered unsuitable even if the
subsequently-acquired condition is not work related.25
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s entitlement to
compensation benefits effective April 18, 2011. Accordingly, compensation benefits shall be
reinstated retroactive to the date of termination.

24

Y.A., supra note 22 at 709-10.

25

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-earning Capacity,
Chapter 2.814.4b(4).

6

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2012 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: May 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

